Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on May 29, 2019.

Claims 1-13 are pending.

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO et al (U.S. Pub. No. 2009/0024604). 

With respect to claims 1, 12 and 13, Zhao teaches 
identifying one or more classification factors from a query when receiving the query from a client (abstract, section 1-5, 13-14, 19-20, queries filtered for search classifying); 
generating a search table for filtering one or more records corresponding to at least one row of a table corresponding to the query based on the one or more classification factors (fig. 3, section 26-30, 38-43, search table generated with applying filter); and 
generating a result table by performing an aggregation of a plurality of records included in the table based on the search table ( fig. 2, fig. 3, section 1-5, 13-14, 19-20, 56-59, search result table by aggregating filtered records ).
 
With respect to claim 2, Zhao teaches identifying one or more classification factors from a query when receiving the query from a client includes identifying an SQL(Structured Query Language) for a pivot in the received query; and identifying one or more factors within IN clause in the SQL as the one or more classification factors if the query has the SQL for the pivot (section 1-5, 13-14).



With respect to claim 4, Zhao teaches generating a search table for filtering one or more records corresponding to at least one row of a table corresponding to the query based on the one or more classification factors includes generating a search hash value corresponding to each of one or more classification factors; and generating the search table by including each of the one or more classification factors, the search hash value and out column index in each of row (section 26-30, 38-43).

With respect to claim 5, Zhao teaches search hash value is a value unique to each of the one or more classification factors and information for identifying a row corresponding to each of the one or more classification factors in the table corresponding to the query (section 26-30, 38-43). 

With respect to claim 6, Zhao teaches out column index is an address information for outputting an aggregation result for the plurality of records included in the table based on each of the one or more classification factors (col. 5, lines 31-61). 

With respect to claim 11, Zhao teaches column based on the one or more classification factors, one or more rows based on one or more records which is a reference of grouping in each row of the table and one or more aggregation result . 

Allowable Subject Matter

Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163